            Case 19-11095-CSS              Doc 29      Filed 05/15/19        Page 1 of 57



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE



In re:                                                     Chapter 11

JRV Group USA L.P.1                                        Case No. 19-11095 (CSS)

Debtor.                                                    Ref. Docket No. 7


 INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364, 503
       AND 507 AND FED. R. BANKR. P. 2002, 4001, 6004 AND 9014
     (I) AUTHORIZING DEBTOR TO OBTAIN SENIOR SECURED,
 SUPERPRIORITY, POSTPETITION FINANCING, (II) GRANTING LIENS
   AND SUPERPRIORITY CLAIMS, (III) APPROVING USE OF CASH
     COLLATERAL OF PREPETITION LENDERS, (IV) GRANTING
     ADEQUATE PROTECTION TO PREPETITION LENDERS, (V)
       MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING
      FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

         Upon the Motion, dated May 13, 2019 (the “Motion”), of JRV Group USA L.P.,

a Delaware limited partnership (the “Debtor”), pursuant to sections 105, 361, 362, 363,

364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e), 503 and 507 of title 11 of the United

States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004 and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 2002-1,

4001-2 and 9013-1 of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware (the “Local Bankruptcy

Rules”), seeking entry of an interim order (this “Interim Financing Order”) and final

order (the “Final Financing Order”):

      (i)        authorizing the Debtor to obtain postpetition financing pursuant to a senior

                 secured, superpriority debtor-in-possession multi-draw term credit facility

                 (the “DIP Facility”; the loans incurred thereunder, the “DIP Loans”) in

     1
       The last four digits of JRV Group USA L.P.’s federal tax identification number are (5218), The
mailing address for JRV Group USA L.P. is 1945 Burgundy Place, Ontario, CA 91761.
            Case 19-11095-CSS              Doc 29       Filed 05/15/19       Page 2 of 57



                 an aggregate principal amount of up to $3,300,000 on the terms and

                 conditions set forth in the term sheet attached hereto as Exhibit 1 (the

                 “DIP Term Sheet”)2, by and among the Debtor and Corner Flag LLC, a

                 Delaware limited liability company (the “DIP Lender”);


     (ii)        authorizing the Debtor to execute and deliver the DIP Term Sheet and

                 other documentation, including Long-Form Documentation3, security

                 agreements, pledge agreements, mortgages, guaranties, promissory notes,

                 certificates, instruments, and such other documentation which may be

                 necessary or required to implement the DIP Facility and perform

                 thereunder and/or that may be reasonably requested by the DIP Lender, in

                 each case, as amended, restated, supplemented or otherwise modified from

                 time to time in accordance with the terms thereof and hereof (collectively,

                 together with the DIP Term Sheet, the “DIP Loan Documents”; all loans,

                 advances, extensions of credit, financial accommodations, fees, costs,

                 expenses and other liabilities, all other obligations (including indemnities

                 and similar obligations, whether contingent or absolute) and all other

                 amounts due or payable under the DIP Loan Documents, collectively, the

                 “DIP Obligations”), and to perform such other and further acts as may be

                 necessary, desirable or appropriate in connection therewith;



     2
       Capitalized terms used herein but not otherwise defined herein shall have the meanings given to them
in the DIP Term Sheet.
     3
       To the extent that Long-Form Documentation is entered into pursuant to and in accordance with the
terms of the DIP Term Sheet, all references herein to “DIP Term Sheet” shall be deemed references to such
Long-Form Documentation.
                                                    2
        Case 19-11095-CSS        Doc 29       Filed 05/15/19   Page 3 of 57



(iii)      granting to the DIP Lender allowed superpriority administrative claims

           pursuant to section 364(c)(1) of the Bankruptcy Code in respect of all DIP

           Obligations, and valid, enforceable, non-avoidable and automatically

           perfected liens on and security interests in all DIP Collateral (as defined

           below), pursuant to sections 364(c)(2), 364(c)(3) and 364(d)(1) of the

           Bankruptcy Code, to secure the DIP Obligations, in each case as and to the

           extent, and subject to the relative ranking and priorities (and, in any event,

           junior to the Carve-Out), set forth in this Interim Financing Order;


(iv)       authorizing the Debtor to use proceeds of the DIP Facility and all Cash

           Collateral (as defined below), solely in accordance with the Approved

           Budget (subject to the Permitted Variance), this Interim Financing Order

           and the DIP Loan Documents;


 (v)       providing contingent adequate protection to the Prepetition Lenders (as

           defined below) for any Diminution in Value (as defined below) of their

           interests in the Prepetition Collateral (as defined below), including Cash

           Collateral, in each case, as and to the extent set forth in this Interim

           Financing Order;


(vi)       authorizing the Debtor to pay all costs and expenses due pursuant to the

           DIP Term Sheet and the other DIP Loan Documents;




                                          3
            Case 19-11095-CSS        Doc 29       Filed 05/15/19   Page 4 of 57



   (vii)         vacating or modifying the automatic stay imposed by section 362 of the

                 Bankruptcy Code to the extent necessary to implement and effectuate the

                 terms and provisions of this Interim Financing Order;


  (viii)         scheduling a final hearing (the “Final Hearing”) to consider entry of the

                 Final Financing Order granting the relief requested in the Motion on a

                 final basis and approving the form of notice with respect to the Final

                 Hearing and the transactions contemplated by the Motion; and


   (ix)          waiving any applicable stay (including under Bankruptcy Rule 6004) with

                 respect to the effectiveness and enforceability of this Interim Financing

                 Order and providing for the immediate effectiveness of this Interim

                 Financing Order.


          The Court, having considered the Motion, the terms of the DIP Facility, the DIP

Term Sheet and the declaration of Andrew De Camara (the “De Camara Declaration”)

filed in support of the Motion, and the evidence submitted at the interim hearing held

before this Court on May 15, 2019 (the “Interim Hearing”) to consider entry of this

Interim Financing Order; and in accordance with Bankruptcy Rules 4001(b)(2) and

(c)(2), due and proper notice of the Motion and the Interim Hearing having been given;

and it appearing that approval of the interim relief requested in the Motion is necessary to

avoid immediate and irreparable harm to the Debtor pending the Final Hearing, and is

essential for the continued operation of the Debtor’s business; and all objections, if any,

to the entry of this Interim Financing Order having been withdrawn, resolved or


                                              4
              Case 19-11095-CSS            Doc 29        Filed 05/15/19       Page 5 of 57



overruled by the Court; and after due deliberation and consideration, and for good and

sufficient cause appearing therefor:

         THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF
                   FACT AND CONCLUSIONS OF LAW4
         A.      Petition Date.

         On May 13, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for

the District of Delaware commencing the chapter 11 case (the “Case”).

         B.      Debtor-in-Possession.

         The Debtor is continuing to operate its business and manage its property as a

debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No

trustee or examiner has been appointed in the Case.

         C.      Jurisdiction and Venue.

         The Court has jurisdiction over these proceedings, pursuant to 28 U.S.C. §§ 157

and 1334. Consideration of the Motion constitutes a core proceeding under 28 U.S.C. §

157(b)(2). Venue for the Case and the proceedings on the Motion is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409. The bases for the relief sought in the Motion

and granted in this Interim Financing Order are sections 105, 361, 362, 363, 364, 503 and

507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004 and 9014, and the

Local Bankruptcy Rules.




     4
      The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions
of law pursuant to Bankruptcy Rule 7052. To the extent any findings of fact constitute conclusions of law,
they are adopted as such. To the extent any conclusions of law constitute findings of fact, they are adopted
as such.

                                                     5
            Case 19-11095-CSS             Doc 29       Filed 05/15/19   Page 6 of 57



       D.            Notice.

       Notice of the Interim Hearing and the relief requested in the Motion has been

provided by facsimile, electronic mail or overnight mail to the following parties or, in

lieu thereof, to their counsel, if known: (a) the Office of the United States Trustee for the

District of Delaware; (b) the Internal Revenue Service; (c) the Debtor’s twenty largest

unsecured creditors; (d) the Prepetition Lenders and the DIP Lender and their respective

counsel; (e) any party of record that has asserted a lien in the Debtor’s assets; (f) all

parties who have filed a notice of appearance and request for service of papers pursuant

to Bankruptcy Rule 2002; and (g) applicable state taxing authorities (collectively, the

“Notice Parties”). Under the circumstances, requisite notice of the Motion and the relief

requested thereby has been provided in accordance with the Local Bankruptcy Rules and

the Bankruptcy Rules.

       E.            Committee Formation.

       As of the date hereof, no statutory committee (“Committee”) has been appointed

in the Case.

       F.            Debtor’s Stipulations.

       In requesting the DIP Facility, and in exchange for and as a material inducement

to the DIP Lender to agree to provide the DIP Facility, without prejudice to the rights of

any Committee or other non-Debtor party-in-interest with requisite standing (but subject

to the limitations thereon described in paragraph 13 below), the Debtor hereby

acknowledges, agrees and stipulates (collectively, the “Debtor’s Stipulations”) that:

               (i)             Pursuant to that certain (v) Promissory Note dated as of

                               February 14, 2019 (as amended, restated, supplemented or


                                                   6
Case 19-11095-CSS    Doc 29       Filed 05/15/19   Page 7 of 57



        otherwise modified from time to time, the “February Note” and,

        together with all documentation, including security agreements,

        pledge agreements, guaranties, promissory notes, certificates,

        instruments and other documentation, executed and/or delivered in

        connection therewith, in each case, as amended, restated,

        supplemented or otherwise modified in accordance with the terms

        thereof, the “February Loan Documents”), among the Debtor, as

        co-borrower, JRV Group Holding USA L.P., a Delaware limited

        partnership (“Holdings”), as co-borrower, and Corner Flag LLC,

        as lender (in such capacity, the “February Lender”), (w)

        Promissory Note dated as of March 4, 2019 (as amended, restated,

        supplemented or otherwise modified from time to time, the

        “March 4 Note” and, together with all documentation, including

        security agreements, pledge agreements, guaranties, promissory

        notes, certificates, instruments and other documentation, executed

        and/or delivered in connection therewith, in each case, as amended,

        restated, supplemented or otherwise modified in accordance with

        the terms thereof, the “March 4 Loan Documents”), among the

        Debtor, as borrower, and Holdings, as lender (in such capacity, the

        “March 4 Lender”); (x) Promissory Note dated as of March 26,

        2019 (as amended, restated, supplemented or otherwise modified

        from time to time, the “March 26 Note” and, together with all

        documentation, including security agreements, pledge agreements,

                              7
Case 19-11095-CSS    Doc 29       Filed 05/15/19   Page 8 of 57



        guaranties, promissory notes, certificates, instruments and other

        documentation, executed and/or delivered in connection therewith,

        in each case, as amended, restated, supplemented or otherwise

        modified in accordance with the terms thereof, the “March 26

        Loan Documents”) among the Debtor, as borrower, and Holdings,

        as lender (in such capacity, the “March 26 Lender”); (y)

        Promissory Note dated as of April 25, 2019 (as amended, restated,

        supplemented or otherwise modified from time to time, the “April

        25 Note” and, together with all documentation, including security

        agreements, pledge agreements, guaranties, promissory notes,

        certificates, instruments and other documentation, executed and/or

        delivered in connection therewith, in each case, as amended,

        restated, supplemented or otherwise modified in accordance with

        the terms thereof, the “April 25 Loan Documents”) among the

        Debtor, as borrower, and Holdings, as lender (in such capacity, the

        “April 25 Lender”); and (z) Promissory Note dated as of May 8,

        2019 (as amended, restated, supplemented or otherwise modified

        from time to time, the “May 8 Note” and, together with all

        documentation, including security agreements, pledge agreements,

        guaranties, promissory notes, certificates, instruments and other

        documentation, executed and/or delivered in connection therewith,

        in each case, as amended, restated, supplemented or otherwise

        modified in accordance with the terms thereof, the “May 8 Loan

                              8
Case 19-11095-CSS    Doc 29       Filed 05/15/19   Page 9 of 57



        Documents”) among the Debtor, as borrower, and Holdings, as

        lender (in such capacity, the “May 8 Lender”; the February Note,

        the March 4 Note, the March 26 Note, the April 25 Note and the

        May 8 Note, together, the “Prepetition Notes”; and the February

        Loan Documents, the March 4 Loan Documents, the March 26

        Loan Documents, the April 25 Loan Documents and the May 8

        Loan Documents, together, the “Prepetition Loan Documents”;

        the February Lender, the March 4 Lender, the March 26 Lender,

        the April 25 Lender and the May 8 Lender, together, the

        “Prepetition Lenders”), the Prepetition Lenders provided the

        Debtor with loans aggregating $490,000, in the case of the

        February Note, $1,500,000, in the case of the March 4 Note,

        $500,000, in the case of the March 26 Note, $450,000, in the case

        of the April 25 Note, and $500,000, in the case of the May 8 Note;

 (ii)   As of the Petition Date, the Debtor was indebted to the Prepetition

        Lenders in the principal amount of not less than $490,000, in the

        case of the February Note, $1,500,000, in the case of the March 4

        Note, $500,000, in the case of the March 26 Note, $450,000, in the

        case of the April 25 Note, and $500,000, in the case of the May 8

        Note, in each case plus any other amounts incurred or accrued but

        unpaid as of the Petition Date, including, without limitation,

        accrued and unpaid interest, any indemnification obligations

        (whether contingent or absolute), any costs, charges, expenses and

                              9
Case 19-11095-CSS        Doc 29     Filed 05/15/19         Page 10 of 57



         disbursements (including, without limitation, attorneys’ fees), all

         other liabilities and all other amounts due, owing or payable,

         including all “Obligations” as defined in the Prepetition Loan

         Documents, in each case, as and to the extent provided in the

         Prepetition Loan Documents (collectively, the “Prepetition

         Obligations”);

 (iii)   to secure the Prepetition Obligations, the Debtor granted to the

         Prepetition Lenders properly perfected and continuing security

         interests in and liens (the “Prepetition Liens”) upon all of its

         “Collateral” under and as defined in the Prepetition Loan

         Documents (collectively, the “Prepetition Collateral”);

 (iv)    (a) the Prepetition Obligations constitute legal, valid, enforceable

         and binding obligations of the Debtor; (b) no offsets, challenges,

         objections,     defenses      or    counterclaims       to     the   Prepetition

         Obligations of any kind or nature whatsoever exist; (c) no portion

         of   the   Prepetition        Obligations    is   subject       to   avoidance,

         disallowance,     disgorgement,          impairment,         recharacterization,

         contribution,    reduction         or   subordination        pursuant   to   the

         Bankruptcy Code or applicable non-bankruptcy law; (d) the

         Prepetition Loan Documents are valid and enforceable by the

         Prepetition Lenders against the Debtor; (e) the Prepetition Liens

         were fully and properly perfected prior to the Petition Date and

         constitute legal, valid, binding, enforceable and perfected liens in

                                  10
Case 19-11095-CSS     Doc 29     Filed 05/15/19      Page 11 of 57



         and to the Prepetition Collateral, were granted to the Prepetition

         Lenders for fair consideration and reasonably equivalent value, and

         are not subject to avoidance, reduction, disallowance, impairment,

         recharacterization, contribution, disgorgement, counterclaim or

         subordination pursuant to the Bankruptcy Code or applicable non-

         bankruptcy law; (f) the Prepetition Liens have priority over any

         and all other prepetition liens (if any) on the Prepetition Collateral,

         subject only to the Permitted Encumbrances (as defined below);

         (g) the Prepetition Obligations constitute allowed secured claims,

         within the meaning of sections 502 and 506 of the Bankruptcy

         Code, against the Debtor’s estate to the extent of the value of the

         Prepetition Collateral; and (h) as of the date of this Interim

         Financing Order, the Debtor and its estate have no claim (as

         defined in the Bankruptcy Code), objection, challenge, defense,

         counterclaim or cause of action against any of the Prepetition

         Lenders or any of their respective affiliates, subsidiaries, agents,

         officers, directors, shareholders, employees, members, managers,

         agents, attorneys, advisors, professionals, predecessors in interest,

         successors and assigns (solely in their respective capacities as

         such) (collectively, the “Prepetition Released Parties”) of any

         kind or nature whatsoever, arising under applicable state or federal

         law (including, without limitation, any so-called lender liability or

         equitable subordination claims or defenses, any right to assert any

                               11
         Case 19-11095-CSS          Doc 29     Filed 05/15/19     Page 12 of 57



                      disgorgement     or    recovery,   recharacterization,   contribution,

                      subordination, impairment, avoidance or other claims (whether

                      arising under or pursuant to section 105, 510 or 542 through 553 of

                      the Bankruptcy Code or under any other similar provisions of

                      applicable state or federal law or otherwise), arising under, in

                      connection with or related to any of the Prepetition Loan

                      Documents, the Prepetition Obligations or the Prepetition Liens),

                      and the Debtor on behalf of itself and its estate hereby forever

                      waives and releases any and all such claims, objections,

                      challenges, defenses, counterclaims or causes of action.

       G.      Permitted Encumbrances.

       Nothing herein shall constitute a finding or ruling by the Court that any alleged

Permitted Encumbrance is valid, senior, enforceable, prior, perfected, or non-avoidable.

Moreover, nothing herein shall prejudice the rights of any party-in-interest, including, but

not limited to the Debtor, the DIP Lender or the Prepetition Lenders, to challenge the

validity, priority, enforceability, seniority, avoidability, perfection, or extent of any

alleged Permitted Encumbrance.

       H.      Immediate Need for Postpetition Financing.

       The Debtor has requested immediate entry of this Interim Financing Order

pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Bankruptcy

Rules. Good cause has been shown for immediate entry of this Interim Financing Order

pursuant to such rules. An immediate need exists for the Debtor to obtain funds and

liquidity in order to, as the case may be, finance its operations, pay the costs and

                                             12
            Case 19-11095-CSS        Doc 29     Filed 05/15/19     Page 13 of 57



expenses of administering the Case, and administer and preserve the value of its business

and estate. The ability of the Debtor to finance its operations, to preserve and maintain

the value of its assets and to maximize the return for all creditors requires the availability

of the DIP Facility and the use of Cash Collateral. In the absence of the availability of

such funds and liquidity in accordance with the terms hereof, the continued operation of

the Debtor’s operations would not be possible, and serious and irreparable harm to the

Debtor and its estate, creditors and other stakeholders would occur. Thus, the ability of

the Debtor to preserve and maintain the value of its assets and maximize the return for

creditors requires the availability of liquidity from the DIP Facility and the use of Cash

Collateral.

       I.      No Credit Available on More Favorable Terms.

       The Debtor has been unable to obtain (a) adequate unsecured credit allowable

under section 503(b)(1) of the Bankruptcy Code as an administrative expense or (b)

credit for money borrowed with priority over any or all administrative expenses of the

kind specified in section 503(b) or 507(b) of the Bankruptcy Code. The Debtor has been

unable to obtain credit for borrowed money without granting the DIP Liens, the DIP

Superpriority Claim (as defined below) and certain other protections set forth herein to

(or for the benefit of) the DIP Lender. Moreover, the Debtor was unable to obtain

financing from sources other than the DIP Lender on more favorable terms and

conditions than the terms and conditions of the DIP Facility.

       J.      Need for Use of Cash Collateral.

       The Debtor’s cash constitutes “cash collateral” (as defined in section 363(a) of the

Bankruptcy Code) of the Prepetition Lenders (“Cash Collateral”). An immediate and

                                              13
            Case 19-11095-CSS       Doc 29     Filed 05/15/19     Page 14 of 57



critical need exists for the Debtor to use the Cash Collateral (in addition to the DIP

Facility) to continue to operate and generally conduct its operations so as to avoid

immediate and irreparable harm to its estate and the value of its assets.

       K.      Extension of Financing.

       The DIP Lender has indicated a willingness to provide financing to the Debtor in

accordance with the DIP Term Sheet and the other DIP Loan Documents, subject to

(i) the entry of this Interim Financing Order, including, among other things, approval of

the benefits and protections for the DIP Lender contained herein, (ii) approval of the DIP

Loan Documents, and (iii) findings by this Court that such financing is essential to the

Debtor’s estate (and the continued operation of the Debtor), that the DIP Lender is a good

faith financier, and that the DIP Lender’s claims, superpriority claims, security interests

and liens and other protections granted pursuant to and in connection with this Interim

Financing Order (and the Final Financing Order) and the DIP Facility (including the DIP

Superpriority Claim and the DIP Liens), will not be affected by any subsequent reversal,

modification, vacatur, stay or amendment of, as the case may be, this Interim Financing

Order, the Final Financing Order or any other order, as provided in section 364(e) of the

Bankruptcy Code.

       L.      Use of Proceeds of the DIP Facility and Cash Collateral.

       As a condition to entry into the DIP Facility, the extensions of credit thereunder

and the authorization to use Cash Collateral, the Prepetition Lenders require, and the

Debtor has agreed, that (i) proceeds of the DIP Facility shall be used solely for the

purposes set forth herein and in the DIP Term Sheet and the other DIP Loan Documents,

in each case in accordance with the Approved Budget (subject to the Permitted Variance),

                                             14
             Case 19-11095-CSS        Doc 29    Filed 05/15/19     Page 15 of 57



and (ii) Cash Collateral shall not be used in a manner prohibited by this Interim

Financing Order and, in any event, shall be used in accordance with the Approved Budget

(subject to the Permitted Variance).

           M.     Adequate Protection.

           The Prepetition Lenders are each entitled, pursuant to sections 361, 362, 363 and

364 of the Bankruptcy Code, to receive adequate protection against any diminution in the

value of each of their respective interests in the Prepetition Collateral (including Cash

Collateral) arising from the stay of action against such property under section 362 of the

Bankruptcy Code, from the use, sale or lease of such property under Section 363 of the

Bankruptcy Code, or from the grant of a lien under Section 364(d) of the Bankruptcy

Code (collectively, and solely to the extent of any such diminution in value, the

“Diminution in Value”) as set forth herein. The adequate protection provided in this

Interim Financing Order is reasonable and sufficient to protect the interests of the

Prepetition Lenders.

           N.     Business Judgment and Good Faith Pursuant to Section 364(e).

     (i)          The Debtor, in consultation with its advisors, concluded that the DIP

                  Facility represents the best available financing under the circumstances.

                  The DIP Term Sheet and the other DIP Loan Documents were negotiated

                  in good faith and at arm’s length among the Debtor and the DIP Lender.

                  The terms and conditions of the DIP Facility, the DIP Term Sheet and the

                  other DIP Loan Documents are fair, reasonable, and the best available

                  under the circumstances, reflect the Debtor’s exercise of prudent business




                                               15
           Case 19-11095-CSS       Doc 29     Filed 05/15/19     Page 16 of 57



               judgment consistent with its fiduciary duties, and constitute reasonably

               equivalent value and consideration.


    (ii)       All obligations incurred, payments made, and transfers or grants of

               security set forth in this Interim Financing Order, the DIP Term Sheet and

               the other DIP Loan Documents by the Debtor are granted to or for the

               benefit of the Debtor for fair consideration and reasonably equivalent

               value, and are granted contemporaneously with the making of the loans

               and/or commitments and other financial accommodations secured thereby.


   (iii)       The credit to be extended under the DIP Term Sheet, the DIP Facility and

               the other DIP Loan Documents shall be deemed to be extended by the DIP

               Lender in good faith and for valid business purposes and uses, and in

               express reliance upon the protections offered by section 364(e) of the

               Bankruptcy Code, and the DIP Lender (and its successors and assigns) is

               entitled to the full protection and benefits of section 364(e) of the

               Bankruptcy Code whether or not this Interim Financing Order or any

               provision hereof is vacated, reversed or modified, on appeal or otherwise.


       O.      Relief Essential; Best Interest.

       The relief requested in the Motion (and provided in this Interim Financing Order)

is necessary, essential and appropriate for the continued operation of the Debtor’s

business and the management and preservation of its assets and property. It is in the best

interest of the Debtor’s estate that the Debtor be allowed to enter into the DIP Term Sheet

and the other DIP Loan Documents, incur the DIP Obligations and grant the liens and
                                            16
            Case 19-11095-CSS      Doc 29       Filed 05/15/19   Page 17 of 57



claims contemplated in the DIP Term Sheet, in this Interim Financing Order and under

the other DIP Loan Documents to the DIP Lender and the Prepetition Lenders.

       NOW, THEREFORE, on the Motion of the Debtor and the record before this

Court with respect to the Motion, including the record made during the Interim Hearing

and the De Camara Declaration, and with the consent of the Prepetition Lenders, and

good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED that:

       1.      Motion Granted. The Motion is hereby granted on an interim basis in

accordance with the terms and conditions set forth in this Interim Financing Order. Any

objections to the Motion with respect to entry of this Interim Financing Order to the

extent not withdrawn or otherwise resolved, and all reservation of rights included therein,

are hereby denied and overruled.

       2.      Authorization of DIP Facility.

    (a)        The DIP Facility is hereby approved. The Debtor is hereby authorized to

               enter into the DIP Term Sheet and the other DIP Loan Documents and to

               pay all DIP Obligations without further order of the Court. The Debtor is

               hereby authorized to borrow money pursuant to the DIP Loan Documents

               up to the aggregate amount of the Interim Financing (as defined below) in

               accordance with and subject to the terms of this Interim Financing Order

               and the DIP Loan Documents.

    (b)        In furtherance of the foregoing and without further approval of this Court,

               the Debtor is authorized to perform all acts, to make, execute and deliver

               all instruments and documents (including, without limitation, the

                                            17
      Case 19-11095-CSS           Doc 29     Filed 05/15/19     Page 18 of 57



              execution or recordation of any DIP Loan Documents), and to pay all fees,

              that may be required or necessary for the Debtor’s performance of its

              obligations under the DIP Facility, including, without limitation:

        (i)          The execution, delivery and performance of the DIP Term Sheet

                     and the other DIP Loan Documents, including, without limitation,

                     the creation and perfection of the DIP Liens described and

                     provided for herein; and

       (ii)          The performance of all other acts that may be necessary, required

                     or advisable under or in connection with the DIP Term Sheet and

                     the other DIP Loan Documents.

(c)       The DIP Term Sheet and the other DIP Loan Documents shall represent,

              constitute and evidence the DIP Obligations, and the DIP Loan

              Documents and DIP Obligations shall be valid and binding obligations of

              the Debtor, enforceable against the Debtor, its estate and any successors

              thereto, including without limitation, any trustee appointed in the Case or

              any case under chapter 7 of the Bankruptcy Code upon conversion of the

              Case (collectively, the “Successor Case”) in accordance with the terms

              thereof and this Interim Financing Order. All obligations incurred,

              payments made, and transfers or grants of security set forth in this Interim

              Financing Order, the DIP Term Sheet or the other DIP Loan Documents

              by the Debtor are granted to or for the benefit of the DIP Lender for fair

              consideration and reasonably equivalent value, and are granted

              contemporaneously with the making of the loans and/or commitments and

                                           18
            Case 19-11095-CSS       Doc 29    Filed 05/15/19    Page 19 of 57



               other financial accommodations secured thereby. No obligation incurred,

               payment made, transfer or grant of security set forth in this Interim

               Financing Order, the DIP Term Sheet or the other DIP Loan Documents,

               in each case whether pre- or post-petition, by the Debtor as approved

               under this Interim Financing Order shall be stayed, restrained, voided,

               voidable or recoverable under the Bankruptcy Code or under any

               applicable non-bankruptcy law, or subject to any defense, reduction,

               subordination, setoff, recoupment, contribution, counterclaim or any other

               challenge under the Bankruptcy Code or any applicable non-bankruptcy

               law, rule or regulation.

    (d)        Authorization for Interim Financing. In order to continue the Debtor’s

               operations, from the entry of this Interim Financing Order through the DIP

               Termination Date (as defined below), subject to the terms and conditions

               of this Interim Financing Order, the DIP Term Sheet and the other DIP

               Loan Documents, the Debtor is hereby authorized to borrow up to

               $3,200,000 (the “Interim Financing”), incurred pursuant to, and in

               accordance with, this Interim Financing Order, the DIP Term Sheet and

               the other DIP Loan Documents.

       3.      Use of Cash Collateral. Subject to the terms and conditions of this

Interim Financing Order, the DIP Term Sheet and the other DIP Loan Documents,

including the Approved Budget (subject to the Permitted Variance), the Debtor is

authorized to use Cash Collateral from the entry of this Interim Financing Order through

a Cash Collateral Termination Event (as defined below), subject to the terms and

                                             19
            Case 19-11095-CSS      Doc 29      Filed 05/15/19   Page 20 of 57



conditions of this Interim Financing Order (including the notice period set forth in

paragraph 19(b) hereof). Nothing in this Interim Financing Order shall authorize the

disposition of any assets of the Debtor or its estate outside the ordinary course of

business, or the Debtor's use of (i) any proceeds of the DIP Facility, except as permitted

by the Approved Budget (subject to the Permitted Variance), this Interim Financing

Order and the DIP Loan Documents or (ii) any Cash Collateral in a manner prohibited by

this Interim Financing Order or in any manner not in accordance with the Approved

Budget (subject to the Permitted Variance).

       4.      DIP Liens. Immediately upon the entry of this Interim Financing Order,

and effective as of the Petition Date, in order to secure the DIP Obligations, the DIP

Lender is hereby granted valid, binding, fully and automatically perfected, continuing,

enforceable and non-avoidable liens and security interests (collectively, the “DIP Liens”)

in the DIP Collateral as collateral security for the prompt and complete performance and

payment when due (whether at the stated maturity, by acceleration or otherwise) of the

DIP Obligations. The term “DIP Collateral” shall mean all prepetition and postpetition

assets and properties (real and personal) of the Debtor, including all “Collateral” as

defined in the DIP Term Sheet, whether now owned by or owing to, or hereafter acquired

by, or arising in favor of, the Debtor (including under any trade names, styles, or

derivations thereof), whether owned or consigned by or to, or leased from or to, the

Debtor, and wherever located including, without limitation, all cash and cash equivalents

of the Debtor wherever located including, inventory, accounts and accounts receivable,

other rights to payment, contracts, instruments, documents and chattel paper, all

securities (whether or not marketable), goods, equipment, inventory and fixtures, all real

                                              20
                Case 19-11095-CSS       Doc 29      Filed 05/15/19      Page 21 of 57



and leasehold property interests, general intangibles, patents, copyrights, trademarks,

trade names and all other intellectual property, capital stock, investment property, all

books and records, commercial tort claims (including, subject to the approval of the

Court in the Final Financing Order, the proceeds of all claims and causes of action arising

under chapter 5 of the Bankruptcy Code) and all accessions to, substitutions and

replacements for, and rents, proceeds, profits and products of, each of the foregoing.

           5.      Priority of DIP Liens.

       The DIP Liens shall have the following priorities (in each case subject to the

Carve-Out):

     (i)           pursuant to section 364(c)(2) of the Bankruptcy Code, a first-priority

                   perfected lien on, and security interest in, all DIP Collateral that is not

                   subject to a valid, perfected, enforceable and unavoidable lien or security

                   interest on the Petition Date or subject to a valid lien or security interest in

                   existence on the Petition Date that is perfected subsequent thereto as

                   expressly permitted by section 546(b) of the Bankruptcy Code (the

                   “Permitted Encumbrances”);


    (ii)           pursuant to section 364(c)(3) of the Bankruptcy Code, a junior perfected

                   lien on, and security interest in, all DIP Collateral that is subject to a

                   Permitted Encumbrance other than a Prepetition Lien, subject to such

                   Permitted Encumbrance; and


   (iii)           pursuant to section 364(d)(1) of the Bankruptcy Code, a senior priming

                   perfected lien on, and security interest in, all DIP Collateral that

                                                 21
       Case 19-11095-CSS       Doc 29     Filed 05/15/19     Page 22 of 57



          constitutes Prepetition Collateral, which DIP Liens shall prime and be

          senior to the Prepetition Liens but be subject and junior to any Permitted

          Encumbrance that is senior to the Prepetition Liens with respect to the

          Prepetition Collateral.


  6.      DIP Superpriority Claim.

(a)       Upon the entry of this Interim Financing Order, effective as of the Petition

          Date, the DIP Lender is hereby granted pursuant to section 364(c)(1) of

          the Bankruptcy Code, an allowed superpriority administrative expense

          claim (the “DIP Superpriority Claim”) for all DIP Obligations, (a) which

          shall rank junior to the Carve-Out and (b) with priority over any and all

          administrative expense claims, unsecured claims and all other claims

          asserted against the Debtor (without the need to file a proof of claim) or its

          estate in the Case or any Successor Case at any time, now existing or

          hereafter arising of any kind or nature whatsoever, including all other

          administrative expenses of the kind specified in or ordered pursuant to

          sections 105, 326, 328, 330, 331, 364, 365, 503(a), 503(b), 506(c), 507(a),

          507(b), 546(c), 546(d), 726, 1113 and 1114 of the Bankruptcy Code or

          applicable non-bankruptcy law, and over any and all other administrative

          expenses, unsecured or other claims arising under any other provision of

          the Bankruptcy Code. The DIP Superpriority Claim shall, for purposes of

          section 1129(a)(9)(A) of the Bankruptcy Code, be considered an

          administrative expense claim allowed under section 503(b) of the


                                        22
      Case 19-11095-CSS       Doc 29     Filed 05/15/19     Page 23 of 57



         Bankruptcy Code, shall be against the Debtor, and shall be payable from

         and have recourse to all prepetition and postpetition property and assets of

         the Debtor, including all DIP Collateral. The DIP Superpriority Claim

         shall be entitled to the full protection of section 364(e) of the Bankruptcy

         Code in the event that this Interim Financing Order or any provision

         hereof is vacated, reversed or stayed in any respect or, except as expressly

         permitted by the DIP Loan Documents, modified or amended in any

         manner, on appeal or otherwise.

(b)      The DIP Liens and the DIP Superpriority Claim are valid and enforceable

         against the Debtor, its estate, any trustee or any other estate representative

         appointed or elected in the Case or any Successor Case and/or upon the

         dismissal of the Case or any Successor Case and except as expressly

         permitted herein or in the DIP Term Sheet or the other DIP Loan

         Documents, (i) shall not be made subject to or pari passu with (A) subject

         to the entry of the Final Financing Order, any lien, security interest or

         claim heretofore or hereinafter granted in the Case or any Successor Case,

         (B) any lien that is avoided and preserved for the benefit of the Debtor and

         its estate under section 551 of the Bankruptcy Code or otherwise or (C)

         any liens arising after the Petition Date; and (ii) shall not be subject to

         section 510, 549, 550 or 551 of the Bankruptcy Code or, subject to entry

         of the Final Financing Order, section 506(c) of the Bankruptcy Code.




                                       23
            Case 19-11095-CSS       Doc 29     Filed 05/15/19     Page 24 of 57



       7.      Use of Proceeds of DIP Facility.

    (a)        Subject to the terms and conditions of this Interim Financing Order, the

               DIP Term Sheet and the other DIP Loan Documents, the Debtor is

               authorized to use proceeds of the DIP Facility up to the amount of the

               Interim Financing on an interim basis, only for the purposes, and upon the

               terms and conditions set forth in the DIP Term Sheet, in accordance with

               and subject to the Approved Budget (subject to the Permitted Variance)

               and the terms of this Interim Financing Order and the DIP Loan

               Documents.

    (b)        Upon the occurrence of the date that is the earlier of (i) the first day after

               the expiration of the Challenge Period (as defined below) without a timely

               Challenge (as defined below) being brought, or (ii) upon the final

               resolution of a Challenge brought in compliance with paragraph 13 of this

               Interim Financing Order and applicable law (where such Challenge did not

               have the effect of successfully impairing any of the Prepetition

               Obligations), all Prepetition Obligations shall be deemed no longer subject

               to objection, challenge, recharacterization, contribution, disgorgement or

               recovery.

       8.      Lien Perfection. This Interim Financing Order shall be sufficient and

conclusive evidence of the validity, enforceability, perfection and priority of the

respective DIP Liens and Adequate Protection Liens (as defined below) without the

necessity of filing or recording any financing statement, deed of trust, mortgage, or other

instrument or document which may otherwise be required under the law of any

                                             24
         Case 19-11095-CSS         Doc 29     Filed 05/15/19     Page 25 of 57



jurisdiction or the taking of any other action to validate or perfect the DIP Liens or

Adequate Protection Liens or to entitle the DIP Liens or Adequate Protection Liens to the

priorities granted herein. Notwithstanding the foregoing, the Debtor shall be authorized to

execute and deliver to the DIP Lender all financing statements, security agreements,

notices of liens and other similar documents as the DIP Lender may reasonably request to

grant, preserve, protect and perfect the validity and priority of the DIP Liens; provided,

however, that notwithstanding anything to the contrary in this Interim Financing Order,

the DIP Term Sheet or any other DIP Loan Document, no such filing or recordation shall

be necessary or required to perfect the DIP Liens or Adequate Protection Liens, and the

Debtor shall not be required to execute or deliver any mortgage, authorize any fixture

filing, execute or deliver any agreement providing “control” as defined in section 9-104,

9-105, 9-106 and 9-107 of the Uniform Commercial Code (“UCC”) as in effect in any

relevant jurisdiction or undertake any registration in respect of assets subject to a

certificate of title in order to perfect the DIP Liens or the Adequate Protection Liens in

any portion of the DIP Collateral, including any and all cash wherever located or held,

and all such liens and security interests are hereby deemed fully and automatically

perfected. The DIP Lender and/or the Prepetition Lenders may, in their sole discretion,

file such financing statements, security agreements, notices of liens and other similar

documents, and are hereby granted relief from the automatic stay of section 362 of the

Bankruptcy Code in order to do so, and all such financing statements, security

agreements, notices of liens and other similar documents shall be deemed to have been

filed or recorded on the Petition Date. The DIP Lender and the Prepetition Lenders, in

their sole discretion, may file a copy of this Interim Financing Order as a financing

                                            25
              Case 19-11095-CSS           Doc 29       Filed 05/15/19        Page 26 of 57



statement with any recording officer designated to file financing statements or with any

registry of deeds or similar office in any jurisdiction in which the Debtor has real or

personal property and, in such event, the subject filing or recording officer shall be

authorized to file or record such copy of this Interim Financing Order.

         9.       Adequate Protection of Prepetition Obligations.

         Until the Prepetition Obligations shall have been paid in full5, as adequate

protection against any Diminution in Value of the interests of the Prepetition Lenders in

the Prepetition Collateral securing any Prepetition Obligations that may be due or payable

to the Prepetition Lenders, the Prepetition Lenders are hereby granted the following

adequate protection (subject to the Carve-Out) (collectively, the “Adequate Protection

Obligations”):

                (i)        With respect to any Prepetition Obligations outstanding, the

                           Debtor shall pay to the Prepetition Lender, upon entry of the

                           Interim Financing Order, (1) all accrued and unpaid interest on the

                           Prepetition Obligations, as of the Petition Date, at the non-default

                           rate under the Prepetition Notes; and (2) cash interest on the

                           Prepetition Obligations outstanding under the Prepetition Notes

                           and arising after the Petition Date in the amounts and on the dates

                           as set forth in the Prepetition Notes, calculated at the non-default

                           rate under the Prepetition Notes (it being understood and agreed



     5
      “Payment in full” or “paid in full” means the indefeasible payment in full of all applicable
obligations (other than any indemnity, unliquidated or contingent claims that are not yet due and payable)
and the termination of the applicable lender’s obligations to extend credit under the applicable facility.

                                                    26
Case 19-11095-CSS     Doc 29     Filed 05/15/19     Page 27 of 57



         that such interest payments shall be in lieu of, and not

         supplemental to, the interest owing under the Prepetition Notes).

 (ii)    The Debtor is authorized to pay all prepetition and postpetition

         out-of-pocket costs and expenses of the Prepetition Lenders to the

         extent payable under the Prepetition Notes, including the fees and

         disbursements of counsel to the Prepetition Lenders (collectively,

         the “Prepetition Professionals”). The Prepetition Professionals

         shall not be required to file any fee applications with the Court but

         the Prepetition Professionals may provide summary invoices

         (redacted if necessary for privileged, confidential or otherwise

         sensitive information) to the U.S. Trustee, counsel for any

         Committee appointed in the Case and counsel to the Debtor

         (collectively, the “Fee Notice Parties”). If no objection to

         payment of the requested fees and expenses are made in writing by

         any of the Fee Notice Parties within ten (10) calendar days after

         delivery of such invoices (the “Fee Objection Period”), then,

         without further order of, or application to, the Court or notice to

         any other party, such fees and expenses shall be promptly paid by

         the Debtor to the extent payable under the Prepetition Notes. If an

         objection is made by any of the Fee Notice Parties within the Fee

         Objection Period to payment of the requested fees and expenses,

         then only the disputed portion of such fees and expenses shall not

         be paid until the objection is resolved by the applicable parties in

                               27
Case 19-11095-CSS     Doc 29      Filed 05/15/19    Page 28 of 57



         good faith or by order of the Court, and the undisputed portion

         shall be promptly paid by the Debtor to the extent payable under

         the Prepetition Notes.

 (iii)   Pursuant to sections 361, 363(e), 364(c) and, solely with respect to

         the Prepetition Liens, section 364(d), of the Bankruptcy Code,

         solely to the extent of any Diminution in Value, the Prepetition

         Lenders are hereby granted, effective as of the Petition Date,

         continuing, valid, binding, enforceable and fully and automatically

         perfected postpetition replacement liens on and security interests in

         (the “Adequate Protection Liens”) all DIP Collateral (the

         “Adequate Protection Collateral”), which liens shall be (x)

         senior to the Prepetition Liens and (y) junior to the Carve-Out, the

         Permitted Encumbrances (other than the Prepetition Liens) and the

         DIP Liens. Except for the Permitted Encumbrances (other than the

         Prepetition Liens), the DIP Liens and the Carve-Out, the Adequate

         Protection Liens shall not be made subject to or pari passu with

         any lien or security interest heretofore or hereinafter granted or

         created in the Case or any Successor Case, and shall be valid and

         enforceable against the Debtor, its estate and any successors

         thereto, including, without limitation, any trustee appointed in the

         Case or any Successor Case, and, notwithstanding anything to the

         contrary in this Interim Financing Order, the Prepetition Notes or

         in any other Prepetition Loan Document, without the necessity of

                               28
Case 19-11095-CSS     Doc 29     Filed 05/15/19     Page 29 of 57



         execution by the Debtor, or the filing or recordation, of any

         financing statements, security agreements, mortgages, fixture

         filings, agreements providing “control” as defined in sections 9-

         104, 9-105, 9-106 and 9-107 of the UCC as in effect in any

         relevant jurisdiction, filings with a governmental unit, or other

         documents or the taking of any other action. The Adequate

         Protection Liens shall not be subject to Challenge (other than to the

         extent relating to a Challenge to the Prepetition Liens) and shall

         not be subject to section 549 or 550 of the Bankruptcy Code.

         Subject to paragraph 13 of this Interim Financing Order, no lien or

         interest avoided and preserved for the benefit of the estate pursuant

         to section 551 of the Bankruptcy Code shall be pari passu with or

         senior to the Prepetition Liens or the Adequate Protection Liens.

 (iv)    Pursuant to section 507(b) of the Bankruptcy Code, solely to the

         extent of any Diminution in Value, the Prepetition Lenders are

         hereby granted an allowed superpriority administrative expense

         claim (the “Adequate Protection Superpriority Claim”), which

         shall (x) be junior to the Carve-Out and the DIP Superpriority

         Claim and (y) have priority over any other administrative expense

         claims, unsecured claims and all other claims against the Debtor or

         its estate in the Case or any Successor Case, at any time existing or

         arising, of any kind or nature whatsoever, including, without

         limitation, all other administrative expense claims or other claims

                               29
Case 19-11095-CSS     Doc 29     Filed 05/15/19     Page 30 of 57



         of the kind specified in or ordered pursuant to sections 105, 328,

         330, 331, 364, 365, 503(a), 503(b), 506(c), 507(a) (other than

         section 507(a)(1)), 507(b), 546(c), 546(d), 1113 and 1114 of the

         Bankruptcy Code, and any other provision of the Bankruptcy

         Code. The Adequate Protection Superpriority Claim shall, for

         purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be

         considered an administrative expense allowed under section 503(b)

         of the Bankruptcy Code, shall be against the Debtor and shall be

         payable from and have recourse to all Adequate Protection

         Collateral. Except for the DIP Superpriority Claim and the Carve-

         Out, the Adequate Protection Superpriority Claim shall not be

         made subject to or pari passu with any claim heretofore or

         hereinafter granted or created in the Case or any Successor Case

         and shall be valid and enforceable against the Debtor, its estate and

         any successors thereto, including, without limitation, any trustee

         appointed in the Case or any Successor Case.

 (v)     The Debtor shall provide the Prepetition Lenders with access to (i)

         financial reports as are provided to the DIP Lender, in each case to

         the extent set forth in the DIP Term Sheet and (ii) the books and

         records of the Debtor related to the Prepetition Collateral and the

         Adequate Protection Collateral as and to the extent required by the

         Prepetition Notes, and the Prepetition Lenders shall be entitled to



                               30
         Case 19-11095-CSS            Doc 29   Filed 05/15/19     Page 31 of 57



                       examine and make abstracts from, and copies of, any such books

                       and records.

       Any payments made to the Prepetition Lenders pursuant to the foregoing

paragraph 9 may be subject to clawback to the extent of a successful Challenge pursuant

to paragraph 13 of the Interim Financing Order.

       10.     Adequate Protection Reservation. Notwithstanding anything to the
contrary in this Interim Financing Order, the receipt by the Prepetition Lenders of

adequate protection provided pursuant to this Interim Financing Order is without

prejudice to, and does not constitute a waiver of, expressly or implicitly, the rights of the

Prepetition Lenders to seek additional or different forms of adequate protection at any

time. Nothing herein or in the DIP Loan Documents shall impair or modify the

application of section 507(b) of the Bankruptcy Code in the event that the adequate

protection provided hereunder is found by this Court to be insufficient to compensate for

any Diminution in Value during the Case.

       11.     Maintenance of DIP Collateral; Cash Management. Unless the DIP

Lender otherwise consents in writing, until the payment in full of the DIP Obligations,

the Debtor shall continue to maintain all property, operational and other insurance as and

to the extent required and specified in the DIP Loan Documents. Upon entry of this

Interim Financing Order and to the fullest extent provided by applicable law, the DIP

Lender shall be, and shall be deemed to be, without any further action or notice, named as

additional insured and loss payees on each insurance policy maintained by the Debtor

that in any way relates to the DIP Collateral.
        12.    Limitations on the Use of Proceeds. None of the DIP Facility, the DIP

Collateral, the Prepetition Collateral, the DIP Loans, Cash Collateral, proceeds of any of

the foregoing, any portion of the Carve-Out or any other funds may be used, directly or

indirectly, by any of the Debtor, any Committee, if any, or any trustee or other estate
                                         31
         Case 19-11095-CSS          Doc 29     Filed 05/15/19     Page 32 of 57



representative appointed in the Case or any Successor Case or any other person or entity

to do any of the following (nor shall any professional fees, disbursements, costs or

expenses be paid in connection therewith): (a) to object to, contest, prevent, hinder, delay

or interfere with, in any way, the DIP Lender’s or the Prepetition Lenders’ enforcement

or realization upon any of the DIP Collateral, the Prepetition Collateral or the Adequate

Protection Collateral (as applicable) once a DIP Termination Event (as defined below)

and/or a Cash Collateral Termination Event (as defined below) occurs (other than with

respect to rights otherwise granted herein with respect to the DIP Remedies Notice Period

and/or the Cash Collateral Remedies Notice Period); (b) to object to or challenge in any

way the DIP Liens, the DIP Obligations, the Prepetition Liens, the Prepetition

Obligations, the DIP Collateral (including Cash Collateral), the Adequate Protection

Collateral or the Prepetition Collateral or any other claims or liens held by or on behalf of

any of the DIP Lender or the Prepetition Lenders, respectively, in each case in their

capacity as such; or (c) to investigate (including by way of examinations or discovery

proceedings, whether formal or informal), prepare, assert, join, commence, support or

prosecute any action for any claim, counter-claim, action, proceeding, application,

motion, objection, defense, or other contested matter seeking any order, judgment,

determination or similar relief against, or adverse in any material respect to the interests

of, any of the Prepetition Released Parties with respect to any transaction, occurrence,

omission, action or other matter arising under, in connection with or related to this

Interim Financing Order, the DIP Facility, the DIP Loan Documents or the Prepetition

Loan Documents, including, without limitation, (A) any claims or causes of action arising

under chapter 5 of the Bankruptcy Code, (B) any so-called “lender liability” claims and

                                             32
         Case 19-11095-CSS          Doc 29     Filed 05/15/19     Page 33 of 57



causes of action, (C) any claim or cause of action with respect to the validity,

enforceability, priority and extent of, or asserting any defense, counterclaim, or offset to,

the DIP Obligations, the DIP Superpriority Claim, the DIP Liens, the DIP Loan

Documents, the Adequate Protection Superpriority Claim, the Adequate Protection Liens,

the Prepetition Loan Documents, the Prepetition Liens or the Prepetition Obligations, (D)

any claim or cause of action seeking to challenge, invalidate, modify, set aside, seek

contribution for, avoid, marshal, subordinate, disallow, or recharacterize in whole or in

part, the DIP Obligations, the DIP Liens, the DIP Superpriority Claim, the DIP Collateral,

the Prepetition Obligations, the Prepetition Liens, the Adequate Protection Superpriority

Claim, the Adequate Protection Liens and the Prepetition Collateral, (E) any action

seeking to modify any of the rights, remedies, priorities, privileges, protections and

benefits granted to the DIP Lender or the Prepetition Lenders hereunder or under any of

the DIP Loan Documents or the Prepetition Lenders under any of the Prepetition Loan

Documents (in each case, including, without limitation, claims, proceedings or actions

that has the effect of preventing, hindering or delaying any of the DIP Lender’s or the

Prepetition Lenders’ assertions, enforcements, realizations or remedies on or against the

DIP Collateral or the Prepetition Collateral in accordance with the applicable DIP Loan

Documents, Prepetition Loan Documents and this Interim Financing Order; provided,

however, that an amount no more than $50,000 in the aggregate, to be incurred solely by

any Committee, of the DIP Collateral, Prepetition Collateral, Cash Collateral or the

Carve-Out, or proceeds from the borrowings under the DIP Facility or any other amounts,

may be used, in each case solely in accordance with the Approved Budget, for allowed

fees and expenses in investigating (but not initiating, commencing, litigating or

                                             33
          Case 19-11095-CSS       Doc 29     Filed 05/15/19     Page 34 of 57



prosecuting (including by way of formal discovery)) any potential Challenge, within the

applicable Challenge Period (as defined below).

       13.    Reservation of Certain Third Party Rights.

    (a)       Each of the Debtor’s Stipulations, waivers and releases are and shall be

              binding upon the Debtor under all circumstances and for all purposes, and

              the Debtor is deemed to have irrevocably waived and relinquished all

              Challenges (as defined below) as of the Petition Date.

    (b)       Each of the Debtor’s Stipulations, and the waivers and releases, are and

              shall be binding upon the Debtor’s estate, any subsequent trustee,

              responsible person, examiner with expanded powers, any other estate

              representative appointed in the Case or any Successor Case and all parties-

              in-interest, including, without limitation, any Committee and any person

              or entity acting on behalf of the Debtor’s estate, unless: (1) such

              Committee or such other party interest obtains requisite standing by the

              Court, has timely commenced an adversary proceeding or contested matter

              (subject to the limitations contained in this paragraph 13) by no later than

              that the date (the “Challenge Period Expiration Date”) that is the earlier

              of (a) sixty (60) calendar days from the date of the appointment of a

              Committee or (b) seventy-five (75) calendar days from the date of the

              entry of this Interim Financing Order, provided, however, that if, prior to

              the end of the Challenge Period, the Case converts to chapter 7, the trustee

              shall have the later of the remaining Challenge Period or 10 days (such

              period, the “Challenge Period”), objecting to or challenging the amount,

                                           34
      Case 19-11095-CSS       Doc 29     Filed 05/15/19     Page 35 of 57



          validity, perfection, enforceability, priority or extent of the Prepetition

          Obligations, the Prepetition Liens or the Prepetition Loan Documents (as

          applicable) or otherwise asserting or prosecuting any other claims,

          counterclaims, causes of action, objections or challenges against the

          Prepetition Released Parties in connection with the Prepetition

          Obligations, the Prepetition Liens or the Prepetition Loan Documents

          (each, a “Challenge”); or (2) a final non-appealable judgment and order is

          entered by a court of competent jurisdiction in favor of the plaintiff in

          connection with any such Challenge. If any such Challenge is timely filed

          and remains pending and the Case is converted to chapter 7, the chapter 7

          trustee may continue to prosecute such Challenge on behalf of the

          Debtor’s estate.   The Challenge Period Expiration Date may only be

          extended with the prior written consent of the Prepetition Lenders or by

          further order of the Court for good cause shown, in each case, prior to the

          Challenge Period Expiration Date.

(c)       If no such Challenge is timely and properly filed within the Challenge

          Period, or, as to any matter for which a Challenge has been timely and

          properly filed, a final non-appealable judgment and order of a court of

          competent jurisdiction has been entered in favor of the defendant, then:

        (i)      the Debtor’s agreements, acknowledgements and stipulations

                 contained in this Interim Financing Order, including in paragraph F

                 of this Interim Financing Order, shall be irrevocably binding on the

                 Debtor, its estate and successors thereto, any Committee and all

                                       35
      Case 19-11095-CSS        Doc 29     Filed 05/15/19     Page 36 of 57



                  parties-in-interest and any and all successors-in-interest to each of

                  the foregoing, without further action by any party or this Court,

                  each of whom shall thereafter be forever barred from bringing any

                  Challenge with respect thereto;

       (ii)       the Prepetition Liens shall be deemed to constitute valid, binding,

                  enforceable and perfected liens and security interests not subject to

                  avoidance or disallowance pursuant to the Bankruptcy Code or

                  applicable non-bankruptcy law;

       (iii)      the Prepetition Obligations shall be deemed to be finally allowed

                  claims for all purposes against the Debtor for all purposes in the

                  Case and any Successor Case, and shall not be subject to defense,

                  claim,     counterclaim,       recharacterization,     contribution,

                  subordination, offset or avoidance under the Bankruptcy Code or

                  applicable law; and

       (iv)       each of the Prepetition Released Parties shall be deemed to be

                  forever released, waived and discharged (whether in their pre- or

                  post-petition capacity) from any and all claims and causes of action

                  arising out of, based upon or related to, in whole or in part, the

                  Prepetition Liens, the Prepetition Obligations and the Prepetition

                  Loan Documents as of the date of this Interim Financing Order.

(d)        Notwithstanding anything to the contrary in this Interim Financing Order:

           (x) if any such Challenge is timely commenced, the stipulations contained

           in paragraph F of this Interim Financing Order shall nonetheless remain

                                        36
         Case 19-11095-CSS         Doc 29     Filed 05/15/19     Page 37 of 57



               binding and preclusive on all parties-in-interest other than the party that

               has brought such Challenge in connection therewith except to the extent

               that such stipulations are successfully challenged in such Challenge in a

               final non-appealable judgment; (y) the Prepetition Lenders reserve their

               rights to contest on any grounds any Challenge; and (z) the Prepetition

               Lenders preserve any and all of their rights to appeal and stay any orders

               of the Court issued in connection with such successful Challenge. For the

               avoidance of doubt, nothing in this Interim Financing Order vests or

               confers on any person (as defined in the Bankruptcy Code) standing or

               authority to pursue any cause of action belonging to the Debtor or its

               estate.

       14.     No Inconsistent Interests.        To the fullest extent permitted by the

Bankruptcy Code or applicable law, any provision of any lease, loan document,

easement, use agreement, proffer, covenant, license, contract, organizational document or

other instrument or agreement that requires the consent of any party or the payment of

any fees or obligations to any governmental entity or non-governmental entity in order

for the Debtor to pledge, grant, mortgage, sell, assign or otherwise transfer any fee or

leasehold interest or the proceeds thereof or any other DIP Collateral is hereby deemed to

be inconsistent with the applicable provisions of the Bankruptcy Code and shall have no

force or effect with respect to the DIP Liens on such leasehold interests or such other DIP

Collateral or the proceeds of any assignment and/or sale thereof by the Debtor in favor of

the DIP Lender in accordance with the terms of the DIP Loan Documents and this

Interim Financing Order.

                                            37
      Case 19-11095-CSS       Doc 29     Filed 05/15/19     Page 38 of 57



  15.    Carve-Out.

(a)      Subject to the terms and conditions contained in this paragraph 15, the

         DIP Liens, the DIP Superpriority Claim, the Prepetition Liens, the

         Adequate Protection Liens and the Adequate Protection Superpriority

         Claim shall be subject and subordinate to a carve-out (the “Carve-Out”),

         which shall comprise the following: (i) all fees required to be paid to the

         Clerk of the Court and to the Office of the U.S. Trustee pursuant to 28

         U.S.C. § 1930(a) plus interest at the statutory rate (without regard to the

         notice set forth in (iii) below); (ii) all reasonable and documented fees and

         expenses, in an aggregate amount not to exceed $50,000, incurred by a

         trustee under section 726(b) of the Bankruptcy Code (without regard to the

         notice set forth in (iii) below); and (iii) all accrued and unpaid fees, costs

         and expenses (the “Estate Professional Fees”) incurred by persons or

         firms retained by the Debtor or any Committee, if any, pursuant to

         section 327, 328, 330, 363 or 1103 of the Bankruptcy Code (collectively,

         “Estate Professionals”) (x) at any time before or on the day of delivery

         by the DIP Lender of a Carve-Out Trigger Notice (as defined below),

         whether allowed by the Court by interim order, final order, procedural

         order, or otherwise, in an aggregate amount not to exceed the amounts set

         forth on the line items for each respective Estate Professional in the

         Approved Budget (whenever such amounts may be incurred prior to or on

         the date of the delivery of a Carve-Out Trigger Notice), less any retainers

         held by such Estate Professionals, which amount shall be funded into an

                                       38
Case 19-11095-CSS      Doc 29     Filed 05/15/19    Page 39 of 57



   account for such fees (the “Professional Fee Account”) on Friday of each

   week (or such other day of the week agreed by the Debtor and the DIP

   Lender) in accordance with the Approved Budget (with the amounts set

   forth on a monthly basis in the Approved Budget prorated for such week)

   provided that (I) the Debtor has sufficient availability under the DIP

   Facility on such date (if not, the Debtor shall promptly notify the Estate

   Professionals), (II) a DIP Termination Event has not occurred, and (III) no

   DIP Termination Date has occurred and is continuing, and (y) after the

   date (the “Trigger Date”) on which the DIP Lender provides written

   notice stating that such notice is a “Carve-Out Trigger Notice” (the

   “Carve-Out Trigger Notice”) that a DIP Termination Event has occurred

   and has triggered the Carve-Out, to the extent allowed at any time, the

   payment of any Estate Professional Fees of Estate Professionals (the

   “Allowed Estate Professional Fees”) in an amount not exceeding

   $100,000 in the aggregate incurred after the Trigger Date (the “Post-

   Carve-Out Trigger Notice Cap”). The dollar limitation in clause (iii)(y)

   above on fees and expenses shall not be reduced or increased by the

   amount of any compensation or reimbursement of expenses paid prior to

   the occurrence of a DIP Termination Event in respect of which the Carve-

   Out is invoked. Notwithstanding anything to the contrary contained in this

   Interim Order, (A) until a Default, Event of Default, DIP Termination

   Event or the DIP Termination Date has occurred, and subject to the

   satisfaction of the other terms and conditions contained herein and in the

                                39
Case 19-11095-CSS       Doc 29    Filed 05/15/19    Page 40 of 57



   DIP Term Sheet and the other DIP Loan Documents, the Debtor shall be

   permitted to borrow under the DIP Term Sheet and the other DIP Loan

   Documents as needed to fund the Professional Fee Account in the amounts

   contemplated under clause (x) of this paragraph 15(a), subject to there

   being sufficient availability under the DIP Facility for such borrowings,

   (B) the Debtor shall be permitted to pay, from the Professional Fee

   Account, as and when the same may become due and payable, the

   Allowed Estate Professional Fees in accordance with the Approved

   Budget regardless of whether a DIP Termination Event or the DIP

   Termination Date has occurred and (C) the aggregate amount of Allowed

   Estate Professional Fees paid by the Debtor to any Estate Professional

   prior to the delivery of a Carve-Out Trigger Notice (including from any

   retainers held by such Estate Professionals and from any amounts funded

   into the Professional Fee Account pursuant to clause (x) of this paragraph

   15(a)), shall not exceed the amount of Allowed Estate Professional Fees

   for such Estate Professional set forth in the Approved Budget through the

   date of delivery of such Carve-Out Trigger Notice (in an aggregate

   amount through such date for the applicable Estate Professional). Any

   amounts in the Professional Fee Account after the payment in full of all

   Allowed Estate Professional Fees pursuant to final fee applications and

   orders shall be returned to the DIP Lender, which amounts shall be applied

   to the DIP Obligations. The DIP Liens will attach to the Debtor’s residual

   interest in such excess.

                                 40
      Case 19-11095-CSS      Doc 29     Filed 05/15/19     Page 41 of 57



(b)      On the Trigger Date, the Debtor shall promptly provide notice by email to

         all Estate Professionals, at the email addresses set forth in each Estate

         Professional’s notice of appearance filed with the Court (or, if there is no

         such notice of appearance, at such Estate Professional’s last known email

         address) informing them that a Carve-Out Trigger Notice has been

         received and further advising them that the Debtor’s ability to pay Estate

         Professional Fees is subject to and limited by the Carve-Out.

(c)      Nothing herein or in any of the DIP Loan Documents shall be construed as

         consent to the allowance of any particular professional fees or expense of

         the Debtor, of any Committee, or of any other person or shall affect the

         right of the DIP Lender or the Prepetition Lenders to object to the

         allowance and payment of such fees and expenses. The DIP Lender and

         the Prepetition Lenders shall not be responsible for the direct payment or

         reimbursement of any fees or disbursements of any Estate Professionals

         incurred in connection with the Case or any Successor Case under any

         chapter of the Bankruptcy Code. Nothing in the Interim Financing Order

         or otherwise shall be construed to obligate the DIP Lender or the

         Prepetition Lenders in any way to pay compensation to or to reimburse

         expenses of any Estate Professional, or to guarantee that the Debtor has

         sufficient funds to pay such compensation or reimbursement.

(d)      For the avoidance of doubt, the DIP Lender shall have no obligation to

         lend or advance any additional funds to or on behalf of Debtor, or provide

         any other financial accommodations to Debtor, immediately upon or after

                                      41
          Case 19-11095-CSS        Doc 29     Filed 05/15/19     Page 42 of 57



              the occurrence of a DIP Termination Event, or upon the occurrence of any

              act, event or condition that, with the giving of notice or the passage of

              time, or both, would constitute a DIP Termination Event.

    (e)       For the avoidance of doubt and notwithstanding anything to the contrary

              in this Interim Financing Order or in the DIP Loan Documents, the Carve-

              Out shall be senior to all liens and claims securing the DIP Facility and the

              Prepetition Notes, and any and all other forms of liens or claims securing

              the DIP Obligations and the Prepetition Obligations.

       16.    Proceeds of Subsequent Financing. If at any time prior to the payment in

full of the DIP Obligations and the Prepetition Obligations, the Debtor, the Debtor’s

estate, any trustee, any examiner or any responsible officer subsequently appointed in the

Case or the Successor Case, shall obtain credit or incur debt pursuant to section 364(b),

(c) or (d) of the Bankruptcy Code or in violation of this Interim Financing Order, the DIP

Term Sheet or the other DIP Loan Documents, then all of the cash proceeds derived from

such credit or debt shall immediately be turned over to the DIP Lender for application in

accordance with this Interim Financing Order, the DIP Term Sheet and the other DIP

Loan Documents.

       17.    Disposition of Collateral. The Debtor shall not sell (including, without

limitation, any sale and leaseback transaction), transfer (including any assignment of

rights), lease, encumber or otherwise dispose of any portion of the DIP Collateral or the

Prepetition Collateral, except as expressly permitted by the DIP Loan Documents or the

Prepetition Loan Documents, as applicable.

       18.    Termination Events.

                                             42
      Case 19-11095-CSS      Doc 29     Filed 05/15/19    Page 43 of 57



(a)      Each of the following occurrences or events shall constitute a termination

         event under this Interim Financing Order (each, a “DIP Termination

         Event”, and the date upon which such DIP Termination Event occurs, the

         “DIP Termination Date”) unless waived in writing by the DIP Lender:

         (i) the occurrence of the scheduled maturity date of the DIP Facility; (ii)

         the forty-fifth (45th) day after the Petition Date, if the Final Financing

         Order, in form and substance satisfactory to the DIP Lender in its sole

         discretion, has not been entered by the Court by such date; (iii) the

         consummation of a sale of all or substantially all of the Debtor’s assets;

         (iv) the date of substantial consummation (as defined in section 1101 of

         the Bankruptcy Code) of any chapter 11 plan; and (v) the occurrence and

         continuation of an Event of Default (as defined in the DIP Term Sheet).

(b)      With respect to the Cash Collateral of the Prepetition Lenders, the

         occurrence of any of the following occurrence or events at any time prior

         to payment in full of all Prepetition Obligations shall constitute a “Cash

         Collateral Termination Event” under this Interim Financing Order,

         unless waived in writing by each of the Prepetition Lenders: (i) the

         occurrence of a DIP Termination Event, (ii) the material breach by the

         Debtor of any of the adequate protection provisions contained herein, (iii)

         the invalidation or impairment of the Adequate Protection Liens or

         Adequate Protection Superpriority Claim, or (iv) the Debtor seeking to

         grant a lien or to incur a claim pari passu with or senior to the Adequate



                                      43
          Case 19-11095-CSS       Doc 29     Filed 05/15/19     Page 44 of 57



             Protection Liens or Adequate Protection Superpriority Claim (in each

             case, except to the extent expressly contemplated or permitted hereunder).

      19.    Rights and Remedies Upon DIP Termination Event or Cash

Collateral Termination Event; Modification of Automatic Stay.

    (a)      Any automatic stay otherwise applicable to the DIP Lender, whether

             arising under section 105 or 362 of the Bankruptcy Code or otherwise, is

             hereby modified, without further notice to, hearing of, or order from this

             Court, to the extent necessary to permit the DIP Lender, upon the

             occurrence and during the continuation of a DIP Termination Event, to

             exercise all rights and remedies provided for in this Interim Financing

             Order, the DIP Term Sheet, any of the other DIP Loan Documents or

             applicable law, including, without limitation, to (i) declare the termination,

             reduction or restriction of any further Commitment to the extent any such

             Commitment remains under the DIP Facility, (ii) declare all DIP

             Obligations to be immediately due and payable, without presentment,

             demand, protest, or other notice of any kind, all of which are expressly

             waived by the Debtor, (iii) the termination of the DIP Loan Documents as

             to any future liability or obligation of the DIP Lender, but without

             affecting any of the DIP Liens or the DIP Obligations of the Debtor, (iv)

             enforce any and all rights against the DIP Collateral under the DIP Loan

             Documents and (v) take any other actions or exercise any other rights or

             remedies permitted under this Interim Financing Order, the DIP Term

             Sheet, the other DIP Loan Documents or applicable law; provided that,

                                           44
      Case 19-11095-CSS      Doc 29     Filed 05/15/19     Page 45 of 57



         prior to the exercise of any right in clause (iv) and (v) of this paragraph,

         the DIP Lender shall provide five (5) business days’ written notice (which

         may be via electronic mail or other electronic means) to counsel to the

         Debtor, counsel to any Committee and the U.S. Trustee of its intent to

         exercise such rights and remedies (the “DIP Remedies Notice Period”).

         During the DIP Notice Remedies Period, the Debtor and any other party in

         interest may request an emergency hearing before the Court where the

         Court may consider whether a DIP Termination Event has occurred and/or

         is continuing and such other matters that the Court may wish to consider.

(b)      Upon the occurrence of a Cash Collateral Termination Event, the

         Prepetition Lenders, acting collectively, may, upon five (5) business days’

         written notice of intent to terminate the use of Cash Collateral to counsel

         to the Debtor, counsel to any Committee and the U.S. Trustee (the “Cash

         Collateral Remedies Notice Period”) terminate the use of Cash

         Collateral. During the Cash Collateral Remedies Notice Period, the Debtor

         shall be permitted to continue to use Cash Collateral to pay payroll

         obligations (other than severance) and other expenses critical to keep the

         business of the Debtor operating and to fund the Carve-Out, in each case,

         subject to the Approved Budget. During the Cash Collateral Remedies

         Notice Period, the Debtor and any other party in interest may request an

         emergency hearing before the Court where the Court may consider

         whether a Cash Collateral Termination Event has occurred and/or is

         continuing and such other matters that the Court may wish to consider.

                                      45
          Case 19-11095-CSS        Doc 29     Filed 05/15/19    Page 46 of 57



              Unless the Court orders otherwise during the Cash Collateral Remedies

              Notice Period, the automatic stay shall automatically be terminated at the

              end of the Cash Collateral Remedies Notice Period to permit the

              Prepetition Lenders to immediately terminate the Debtor’s rights, if any,

              under this Interim Financing Order to use Cash Collateral.

    (c)       The automatic stay imposed under section 362(a) of the Bankruptcy Code

              is hereby modified pursuant to the terms of this Interim Financing Order

              as necessary to permit (a) the Debtor to grant the DIP Liens, the DIP

              Superpriority Claim, the Adequate Protection Liens and the Adequate

              Protection Superpriority Claim, (b) the Debtor to incur all DIP Obligations

              and pay all fees, costs and expenses under the DIP Term Sheet and the

              other DIP Loan Documents, and (c) the implementation of all of the terms,

              rights, benefits, privileges and remedies of this Interim Financing Order

              and the DIP Loan Documents, in each case, without further notice, hearing

              or order of the Court.

       20.    Proofs of Claim. Neither the DIP Lender nor the Prepetition Lenders shall

be required to file proofs of claim in the Case or any Successor Case for any claim

allowed in this Interim Financing Order. Notwithstanding any order entered by the Court

in relation to the establishment of a bar date in the Case or any Successor Case to the

contrary, the DIP Lender and the Prepetition Lenders are hereby authorized and entitled,

in their sole and absolute discretion, but not required, to file (and amend and/or

supplement, as each sees fit) a proof of claim and/or aggregate proofs of claim in each of

the Case or any Successor Case for any claim allowed in this Interim Financing Order.

                                            46
         Case 19-11095-CSS         Doc 29     Filed 05/15/19    Page 47 of 57



Any proof of claim filed by the DIP Lender or the Prepetition Lenders shall be deemed to

be in addition to and not in lieu of any other proof of claim that may be filed by the DIP

Lender or the Prepetition Lenders. Any order entered by the Court in relation to the

establishment of a bar date for any claim (including without limitation administrative

claims) in the Case or any Successor Case shall not apply to the DIP Lender or the

Prepetition Lenders.

       21.    Good Faith Under Section 364(e) of the Bankruptcy Code; No

Modification or Stay of this Interim Financing Order. The DIP Lender and the

Prepetition Lenders have acted in good faith in connection with the DIP Facility, and

their reliance upon this Interim Financing Order is in good faith. Based on the findings

set forth in this Interim Financing Order and the record made at the Interim Hearing, and

in accordance with section 364(e) of the Bankruptcy Code, in the event any or all of the

provisions of this Interim Financing Order are hereafter modified, amended, vacated or

stayed by a subsequent order of this Court or any other court, the DIP Lender and

Prepetition Lenders are entitled to all the protections and benefits provided by

section 364(e) of the Bankruptcy Code.

       22.    Expenses. The Debtor is authorized to pay all prepetition and postpetition

fees, costs, disbursement and expenses of the DIP Lender that are payable by Debtor in

accordance with the DIP Loan Documents and this Interim Financing Order. Any invoice

for any such fees and expenses may be in summary form (and may be redacted for

privilege or confidentiality concerns), and shall be sent to the Fee Notice Parties. If no

objection to payment of the requested fees and expenses are made, in writing by any of

the Fee Notice Parties within the Fee Objection Period, then, without further order of, or

                                            47
          Case 19-11095-CSS         Doc 29     Filed 05/15/19     Page 48 of 57



application to, the Court or notice to any other party, such fees and expenses shall be paid

by the Debtor to the extent payable in accordance with the terms of the DIP Loan

Documents. If an objection is made by any of the Fee Notice Parties within the Fee

Objection Period to payment of the requested fees and expenses, then only the disputed

portion of such fees and expenses shall not be paid until the objection is resolved by the

applicable parties in good faith or by order of the Court, and the undisputed portion shall

be paid by the Debtor to the extent payable in accordance with the terms of the DIP Term

Sheet.

         23.   Indemnification. The Debtor is authorized to indemnify and hold

harmless the DIP Lender (solely in its capacity as such) and each of the Indemnified

Persons (as defined in the DIP Term Sheet) (solely in their capacities as such) in

accordance with and subject to the terms and conditions of the DIP Term Sheet.

         24.   Binding Effect. The provisions of this Interim Financing Order shall be

binding upon and inure to the benefit of the Debtor, the DIP Lender, the Prepetition

Lenders and their respective successors and assigns (including any trustee or other

fiduciary hereinafter appointed as a legal representative of the Debtor or with respect to

the property of the estate of the Debtor), any and all creditors of the Debtor, any

Committee and any other parties in interests and each of their respective successors and

assigns, whether in the Case, in any Successor Case, or upon dismissal of any such

chapter 11 or chapter 7 case.

         25.   No Waiver by Failure to Seek Relief. The failure at any time of the DIP

Lender or the Prepetition Lenders to require strict performance by the Debtor of any

provision of this Interim Financing Order, or to seek relief or otherwise exercise their

                                             48
         Case 19-11095-CSS           Doc 29    Filed 05/15/19     Page 49 of 57



rights and remedies under this Interim Financing Order, the DIP Term Sheet or the other

DIP Loan Documents or otherwise, shall not prejudice or constitute a waiver of any of

the DIP Lender’s or Prepetition Lenders’ rights hereunder, thereunder, or otherwise.

None of the rights or remedies of any party under this Interim Financing Order shall be

deemed to have been amended, modified, suspended or waived unless such amendment,

modification, suspension or waiver is in writing and signed by the party against whom

enforcement is sought. No consents required hereunder by any of the DIP Lender or the

Prepetition Lenders shall be implied by any inaction or acquiescence by any of the DIP

Lender or the Prepetition Lenders.

       26.     Rights Reserved. Notwithstanding anything to the contrary in this Interim

Financing Order, the entry of this Interim Financing Order is without prejudice to, and

does not constitute a waiver of, expressly or implicitly, or otherwise impair any of the

rights, claims, privileges, objections, defenses or remedies of the DIP Lender or the

Prepetition Lenders under the Bankruptcy Code or under applicable non-bankruptcy law

against any other person or entity in any court, including without limitation, the right of

the DIP Lender or Prepetition Lenders (i) to request conversion of the Case to a case

under chapter 7, dismissal of the Case, or the appointment of a trustee in the Case; (ii) to

propose, subject to the provisions of section 1121 of the Bankruptcy Code, a chapter 11

plan; (iii) to request modification of the automatic stay; or (iv) to exercise any of the

rights, claims or privileges (whether legal, equitable or otherwise) on behalf of the DIP

Lender or the Prepetition Lenders, as applicable.




                                              49
          Case 19-11095-CSS          Doc 29      Filed 05/15/19     Page 50 of 57



       27.     No Third Party Rights. Except as explicitly provided for herein, this

Interim Financing Order does not create any rights for the benefit of any third party,

creditor, equity holder or any direct, indirect, third party or incidental beneficiary.

       28.     Section 506(c) Waiver. As a material inducement to the DIP Lender to

agree to provide the DIP Facility, and in exchange for (a) the DIP Lender’s willingness to

provide the DIP Facility and its agreement to subordinate its liens and superpriority

claims to the Carve-Out to the extent set forth herein, (b) the Prepetition Lenders’

agreement to subordinate their Prepetition Liens to the Carve-Out and the DIP Liens to

the extent set forth herein and (c) the consensual use of Cash Collateral in accordance

with and subject to the terms of this Interim Financing Order (and without prejudice to

the contention of the DIP Lender that section 506(c) of the Bankruptcy Code does not

apply to the DIP Facility), upon entry of the Final Financing Order, no costs or expenses

of administration which have been or may be incurred in the Case at any time, including,

without limitation, any costs and expenses incurred in connection with the preservation,

protection or enhancement of realization by the DIP Lender upon the DIP Collateral or by

the Prepetition Lenders upon the Prepetition Collateral, shall be charged against the DIP

Lender, the DIP Obligations, the DIP Collateral or any of the Prepetition Lenders, the

Prepetition Obligations or the Prepetition Collateral pursuant to section 105 or 506(c) of

the Bankruptcy Code or otherwise without the prior express written consent of the DIP

Lender or the Prepetition Lenders (as applicable), in their sole discretion, and no such

consent shall be implied, directly or indirectly, from any other action, inaction, or

acquiescence by any such agents or creditors (including, without limitation, consent to

the Carve-Out), in each case, except for the Carve-Out.

                                              50
         Case 19-11095-CSS         Doc 29     Filed 05/15/19    Page 51 of 57



       29.     Estate Professional Fees and Expenses. Beginning on the third business

day of each week starting with the first full calendar week following the Petition Date,

each Estate Professional shall deliver to the DIP Lender a statement setting forth a good-

faith estimate of the amount of fees and expenses incurred during the preceding week by

such Estate Professional (through Saturday of such week, the “Calculation Date”)

(collectively, “Estimated Fees and Expenses”), along with a good-faith estimate of the

cumulative total amount of unreimbursed fees and expenses incurred through the

applicable Calculation Date and a statement of the amount of such fees and expenses that

have been paid to date by the Debtor (each such statement, a “Weekly Statement”);

provided that, within one (1) business day of receiving notice from the DIP Lender of the

occurrence of a DIP Termination Event, each Estate Professional shall deliver one

additional statement (the “Final Statement”) setting forth a good-faith estimate of the

amount of fees and expenses incurred during the period commencing on the calendar day

after the most recent Calculation Date for which a Weekly Statement has been delivered

and concluding on the relevant DIP Termination Date.

       30.     Section 552(b). Subject to entry of the Final Financing Order, the

Prepetition Lenders are and shall each be entitled to all of the rights and benefits of

section 552(b) of the Bankruptcy Code, and, upon entry of the Final Financing Order, the

“equities of the case” exception under section 552(b) shall not apply to the Prepetition

Lenders or the Prepetition Obligations.

       31.     No Marshalling. Subject to the entry of the Final Financing Order, the

DIP Lender and the Prepetition Lenders shall not be subject to the equitable doctrine of



                                            51
         Case 19-11095-CSS         Doc 29     Filed 05/15/19   Page 52 of 57



“marshaling” or any other similar doctrine with respect to any of the DIP Collateral,

Prepetition Collateral or Adequate Protection Collateral.

       32.     Amendments. Notwithstanding anything contained herein to the contrary,

no amendment, modification or supplement of any of the DIP Loan Documents shall be

effective unless in writing and in accordance with the applicable DIP Loan Documents.

Subject to the terms and conditions of the applicable DIP Loan Documents, the Debtor

and the DIP Lender may make any nonmaterial amendment, modification or supplement

of any provision of the DIP Term Sheet or the other DIP Loan Documents, and the

Debtor is authorized to enter into any such amendment, modification, supplement or

waiver, without further notice to or approval of the Court, provided that notice (which

may be provided via electronic mail or other electronic means) of such nonmaterial

amendment, modification, supplement or waiver shall be provided to the U.S. Trustee

and counsel to any Committee. In the case of any material amendment, modification, or

supplement to the DIP Loan Documents (a “Material Amendment”), the Debtor shall

provide notice (which may be provided via electronic mail or other electronic means) to

the U.S. Trustee and counsel to any Committee, each of whom shall have five (5)

business days to object in writing to such Material Amendment. If no objections are

timely received (or if the Notice Parties indicate via electronic mail that they have no

objection) to the Material Amendment, the Debtor may submit an order to the Court

approving such Material Amendment under certification of counsel. If either party timely

objects to such Material Amendment and such objection cannot be consensually resolved,

the Debtor shall request that the Court schedule a hearing (which shall be sought by the

Debtor on an expedited basis) to consider approval of the Material Amendment.

                                            52
         Case 19-11095-CSS         Doc 29     Filed 05/15/19     Page 53 of 57



       33.     Priority of Terms. To the extent of any conflict between or among (a) the

express terms or provisions of any of the DIP Term Sheet, the other DIP Loan

Documents, the Motion, any other order of this Court (including, without limitation, the

Cash Management Order), or any other agreements, on the one hand, and (b) the terms

and provisions of this Interim Financing Order, on the other hand, unless such term or

provision herein is phrased in terms of “as defined in” or “as set forth in” any of the DIP

Loan Documents, the terms and provisions of this Interim Financing Order shall govern.

       34.     Survival of Interim Financing Order. The provisions of this Interim

Financing Order and any actions taken pursuant hereto shall survive and shall not be

modified, impaired or discharged by entry of any order which may be entered

(i) confirming any chapter 11 plan in the Case, (ii) converting the Case to a case under

chapter 7 of the Bankruptcy Code, (iii) dismissing the Case, (iv) withdrawing of the

reference of the Case from this Court or (v) providing for abstention from handling or

retaining of jurisdiction of the Case in this Court. The terms and provisions of this

Interim Financing Order, including (a) the DIP Liens, DIP Superpriority Claim, and other

rights, privileges, benefits and protections afforded herein and in the DIP Loan

Documents to the DIP Lender and (b) the Adequate Protection Liens and the Adequate

Protection Superpriority Claim granted pursuant to this Interim Financing Order, shall

continue in full force and effect notwithstanding the entry of such order, and shall

maintain their respective priorities as provided by this Interim Financing Order, the DIP

Term Sheet and the other DIP Loan Documents (as the case may be) until the payment in

full of the DIP Obligations or the Prepetition Obligations (as applicable), and this Court



                                            53
          Case 19-11095-CSS          Doc 29    Filed 05/15/19    Page 54 of 57



shall retain jurisdiction, notwithstanding dismissal of the Case, for the purposes of

enforcing the foregoing to the extent permitted by applicable law.

        35.     Enforceability. This Interim Financing Order shall constitute findings of

fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and

be fully enforceable nunc pro tunc to the Petition Date immediately upon execution

hereof. Any finding of fact shall constitute a finding of fact even if it is stated as a

conclusion of law, and any conclusion of law shall constitute a conclusion of law even if

it is stated as a finding of fact.

        36.     Waiver of Any Applicable Stay. This Interim Financing Order shall be

effective upon its entry and not subject to any stay (all of which are hereby waived),

notwithstanding anything to the contrary contained in Bankruptcy Rule 4001(a)(3), 6004

or any other Bankruptcy Rule.

        37.     Discharge. Subject to entry of the Final Financing Order, the DIP

Obligations and the obligations of the Debtor with respect to adequate protection

hereunder shall not be discharged by the entry of an order confirming any plan in the

Case, notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless

such obligations have been paid in full, on or before the effective date of such confirmed

plan, or the DIP Lender (or the Prepetition Lenders, as applicable) has otherwise agreed

in writing.

        38.     Limitation of Liability. In determining to make any loan under the DIP

Loan Documents pursuant to this Interim Financing Order, the DIP Term Sheet or the

other DIP Loan Documents, the DIP Lender solely in its capacity as such shall not be

deemed to be in control of the operations of the Debtor or to be acting as a “responsible

                                              54
          Case 19-11095-CSS         Doc 29     Filed 05/15/19     Page 55 of 57



person” or “owner or operator” with respect to the operation or management of the

Debtor (as such terms, or any similar terms, are used in the United States Comprehensive

Environmental Response, Compensation and Liability Act, 29 U.S. §§ 9601 et seq., as

amended, or any similar federal or state statute).

       39.     Release of Claims and Defenses. Subject to entry of the Final Financing

Order, the Debtor hereby releases and discharges the DIP Lender, solely in its capacity as

such, together with its affiliates, subsidiaries, agents, officers, directors, shareholders,

employees, members, managers, agents, attorneys, advisors, professionals, predecessors

in interest, successors and assigns      (solely in their respective capacities as such)

(collectively, the “DIP Released Parties”), from any and all claims and causes of action

arising out of, based upon or related to, in whole or in part, any of the DIP Loan

Documents or any loans under the DIP Facility, any aspect of the relationship between

the Debtor, on the one hand, and any or all of the DIP Released Parties, on the other

hand, relating to any of the DIP Loan Documents or any transaction contemplated

thereby or any other acts or omissions by any or all of the DIP Released Parties in

connection with the DIP Facility or any of the DIP Loan Documents or their prepetition

relationship with the Debtor or any affiliate thereof relating to any of the DIP Loan

Documents or any transaction contemplated thereby, including, without limitation, any

claims or defenses under chapter 5 of the Bankruptcy Code or any other causes of action.

       40.     Right to Credit Bid. In each case, subject to the terms and conditions of

the DIP Loan Documents or the Prepetition Loan Documents, each of the DIP Lender

and, subject to entry of the Final Financing Order, the Prepetition Lenders shall have the

unqualified right to “credit bid” up to the full amount of the DIP Obligations or the

                                             55
          Case 19-11095-CSS        Doc 29     Filed 05/15/19     Page 56 of 57



Prepetition Obligations, as applicable, in connection with any sale or other disposition of

all or any portion of the DIP Collateral or the Prepetition Collateral, including, without

limitation, sales occurring pursuant to section 363 of the Bankruptcy Code or included as

part of any restructuring plan subject to confirmation under section 1129(b)(2)(A)(iii) of

the Bankruptcy Code.

       41.     Final Hearing.

    (a)        The Final Hearing to consider entry of the Final Financing Order and final

               approval of the DIP Facility is scheduled for June 20, 2019, at 3:00 p.m.

               (Prevailing Eastern Time) at the United States Bankruptcy Court for the

               District of Delaware.

    (b)        Any party in interest wishing to object to the entry of the proposed Final

               Financing Order shall file written objections with the Clerk of the Court

               no later than June 13, 2019 at 4:00 p.m. (Prevailing Eastern Time), which

               objections shall be served on the following parties: (a) proposed counsel

               for the Debtor, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica

               Blvd., 13th Floor, Los Angeles, CA 90067 (Attn: Jeffrey W. Dulberg and

               Robert M. Saunders; jdulberg@pszjlaw.com, rsaunders@pszjlaw.com);

               (b) co-counsel to the DIP Lender and the Prepetition Lenders, Cravath,

               Swaine & Moore LLP, Worldwide Plaza, 825 Eighth Avenue, New York,

               NY    10019    (Attn:   George    E.   Zobitz   and    Paul   L.   Sandler;

               jzobitz@cravath.com, psandler@cravath.com); (c) co-counsel to the DIP

               Lender and the Prepetition Lenders, Richards, Layton & Finger, P.A., 920

               North King Street, Wilmington, DE 19801 (Attn: Paul N. Heath and

                                            56
         Case 19-11095-CSS          Doc 29     Filed 05/15/19     Page 57 of 57



               Zachary I. Shapiro; heath@rlf.com, shapiro@rlf.com), (d) counsel to any

               Committee; and (e) the U.S. Trustee (linda.casey@usdoj.gov).

       42.     Retention of Jurisdiction. The Court has and will retain jurisdiction to
hear, determine and, if applicable, enforce the terms of, any and all matters arising from

or related to the DIP Facility and/or this Interim Financing Order.




                                             57
    Dated: May 15th, 2019
                                           CHRISTOPHER S. SONTCHI
    Wilmington, Delaware
                                           UNITED STATES BANKRUPTCY JUDGE
